WILKINS, District Judge.
This action is brought to recover damages for a breach of contract in failing to land the libellant at Algonac, for which place he had purchased his ticket. The contract and its breach are admitted. Libellant took passage on the Canadian for Algonac, with the assurance that the steamer would stop there on her downward trip. He procured his ticket with that understanding, the clerk stating she would land him there. When opposite this place he refused to put the libellant ashore, but the owner being on board directed her master “to put her through and not to stop,” and the steamer passed on to Detroit, taking the libellant with her. These facts are not controverted. The only question is as to tlie damages. These must be limited to the actual loss sustained by tho libellant in consequence of the failure of the steamer to perform her contract. He was at the time owner of the schooner Oceana, which was lj;ing at Algonac waiting for him, he having gone up to Lexington to engage a cargo for her. It is alleged, though not very satisfactorily proven, that he failed to obtain this by reason of his delay in reaching the schooner, lie is entitled, however, to remuneration for his loss of time and damages in the nature of demurrage for the detention of his vessel for three days. This, with his personal outlay, amounts to $103.50, for which a decree will be entered, rejecting the estimate of the provable profits of a trip to Cleveland. This action is clearly sustainable. The passenger thus wronged should be compensated in damages adequate to the nature of the injury, and passenger steamers must be kept to the fulfillment of their engagements. Decree for libellant.